Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120234807 A1 to Sercel et al. (“Sercel”) in view of US 8379188 B2 to Mueller et al. (“Mueller”) and US 20070177116 A1 to Amako (“Amako”).
Sercel discloses:
Regarding claim 1: 
a laser source (e.g., laser 110; lasers in Fig. 2-13) operable to emit a pulsed laser beam (e.g., laser beam 116) (e.g., Fig. 1-13 and para 23-87, including Fig. 1 and para 33-34); and 
an optical assembly (e.g., beam delivery system 120; optical assemblies in Fig. 2-13) disposed within an optical path of the pulsed laser beam and configured to transform the pulsed laser beam into a laser beam focal line having an adjustable length and an adjustable diameter, wherein the laser beam focal line is operable to be positioned fully within a bulk of the transparent material (e.g., workpiece 102, 202) such that the laser beam focal line generates an induced multi-photon absorption within the transparent material, the multi-photo induced absorption producing a material modification within the transparent material along the laser beam focal line (e.g., Fig. 1-13 and para 23-87, including Fig. 1 and para 33-34). 
Sercel does not explicitly disclose an axicon.
However, Mueller discloses:
Regarding claim 1: 
a laser source (e.g., light source unit 304) operable to emit a pulsed laser beam (e.g., Fig. 6-13 and col 10-13); and 
an optical assembly comprising an axicon (e.g., “axicon lens,” “axicon elements,” lenses and optics in Fig. 6-13) disposed within an optical path of the pulsed laser beam and configured to transform the pulsed laser beam into a laser beam focal line having an adjustable length and an adjustable diameter, wherein the laser beam focal line is operable to be positioned fully within 
Regarding claim 3: the axicon is transmissive, and the optical assembly further comprises a variable zoom assembly (e.g., optical unit 306) positioned in the optical path of the pulsed laser beam between the axicon and the transparent material (e.g., Fig. 6-13 and col 10-13, including col 11, ln 30-67);
 Regarding claim 4:
the axicon is transmissive (e.g., Fig. 6-13 and col 10-13);  
the optical assembly further comprises a first lens element (e.g., a first of the numerous lenses in Fig. 6-13) having a first focal length, and a second lens element (e.g., a second of the numerous lenses in Fig. 6-13) having a second focal length (e.g., Fig. 6-13 and col 10-13);  
the first lens element and the second lens element are disposed within the optical path of pulsed laser beam after the axicon such that the first lens element is positioned between the axicon and the second lens element (e.g., Fig. 6-13 and col 10-13); and 
the first focal length and the second focal length are such that the laser beam focal line is at least partially disposed within the bulk of the transparent material (e.g., Fig. 6-13 and col 10-13); and 
the adjustable length and the adjustable diameter of the laser beam focal line is adjusted by varying at least one of the first focal length of the first lens element and the second focal length of the second lens element (e.g., Fig. 6-13 and col 10-13);
Regarding claim 5:
the optical assembly further comprises a first lens assembly comprising a plurality of first lens elements (e.g., numerous lenses in Fig. 6-13), each first lens element having a different first focal length, 
the first focal length of the first lens element is adjusted by selectively positioning a desired first lens element of the plurality of first lens elements within the optical path of the pulsed laser beam (e.g., Fig. 6-13 and col 10-13); and 
the second focal length of the second lens element is adjusted by selectively positioning a desired second lens element of the plurality of second lens elements within the optical path of the pulsed laser beam (e.g., Fig. 6-13 and col 10-13);
 Regarding claim 6:
the axicon comprises an entrance surface and an emergence surface (e.g., Fig. 6-13 and col 10-13);  
the emergence surface has an angle with respect to the entrance surface (e.g., Fig. 6-13 and col 10-13); and 
the adjustable length and the adjustable diameter of the laser beam focal line is adjusted by varying the angle of the emergence surface of the axicon (e.g., Fig. 6-13 and col 10-13);
Regarding claim 7:
the optical assembly further comprises an axicon assembly comprising a plurality of axicons (e.g., “axicon lens,” “axicon elements,” conical lenses seen in Fig. 7-13), each individual axicon comprising a different angle on the emergence surface (e.g., Fig. 6-13 and col 10-13); and 
the angle of the emergence surface of the axicon is varied by selectively positioning a desired individual axicon of the plurality of axicons within the optical path of the pulsed laser beam (e.g., Fig. 6-13 and col 10-13);
 Regarding claim 8: 

the first lens element and the second lens element are disposed within the optical path of pulsed laser beam after the axicon such that the first lens element is positioned between the axicon and the second lens element (e.g., Fig. 6-13 and col 10-13); and 
the adjustable length and the adjustable diameter of the laser beam focal line is further adjusted by varying the first focal length and/or the second focal length (e.g., Fig. 6-13 and col 10-13);
Regarding claim 9: the adjustable length of the laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon (e.g., Fig. 6-13 and col 10-13);
 Regarding claim 10:
the optical assembly further comprises a third lens (e.g., a third of the numerous lenses in Fig. 6-13) having a third focal length, and a fourth lens (e.g., a fourth of the numerous lenses in Fig. 6-13) having a fourth focal length (e.g., Fig. 6-13 and col 10-13); and 
at least one of the third focal length and the fourth focal length are adjustable to adjust the diameter of the pulsed laser beam at the entrance surface of the axicon (e.g., Fig. 6-13 and col 10-13);
 Regarding claim 11: a variable zoom assembly (e.g., optical unit 306) operable to adjust the diameter of the pulsed laser beam at the entrance surface of the axicon (e.g., Fig. 6-13 and col 10-13, including col 11, ln 30-67);
 Regarding claim 12: wherein the axicon is a reflective axicon positioned in the path of the pulsed laser beam and the optical system comprises:
a ring-shaped reflection assembly (e.g., ring-shaped reflection assemblies seen at 800 in Fig. 11 and at 900 in Fig. 12) axially separated from the reflective axicon by an adjustable distance D, the ring-
a lens element (e.g., lenses seen in Fig. 6-13) positioned within the optical path of the pulsed laser beam following the ring-shaped reflection assembly, wherein the lens element focuses the pulsed laser beam to form the laser beam focal line (e.g., Fig. 6-13 and col 10-13);  
wherein the pulsed laser beam is converging or diverging prior to the reflective axicon (e.g., Fig. 6-13 and col 10-13);
 Regarding claim 13: the adjustable diameter of the laser beam focal line or the adjustable length of the focal line is adjusted by varying the adjustable distance D (e.g., Fig. 6-13 and col 10-13);
 Regarding claim 14:
the optical assembly further comprises a second lens element (e.g., a second of the numerous lenses in Fig. 6-13) positioned in the optical path of the pulsed laser beam prior to the reflective axicon (e.g., Fig. 6-13 and col 10-13);  
the second lens element causes the pulsed laser beam to converge or diverge prior to the reflective axicon (e.g., Fig. 6-13 and col 10-13); and 
adjusting a focal length of the second lens element adjusts the adjustable length and the adjustable diameter of the laser beam focal line (e.g., Fig. 6-13 and col 10-13);
Regarding claim 15: wherein the axicon is a first transmissive axicon and the optical assembly further comprises a second transmissive axicon, wherein:
a first lens element (e.g., a first of the numerous lenses in Fig. 6-13) positioned within the optical path of the pulsed laser beam, the first lens element configured to create a divergence or a convergence of the pulsed laser beam (e.g., Fig. 6-13 and col 10-13);  

the second transmissive axicon (e.g., “axicon lens,” “axicon elements,” lenses and optics in Fig. 6-13) positioned within the optical path of the pulsed laser beam following the second transmissive axicon such that the pulsed laser beam enters the second transmissive axicon at an angled entrance surface of the second transmissive axicon, wherein an angle of deflection of the angled emergence surface of the first transmissive axicon is equal to an angle of deflection of the angled entrance surface of the second transmissive axicon (e.g., Fig. 6-13 and col 10-13); and 
a second lens element (e.g., a second of the numerous lenses in Fig. 6-13) positioned within the optical path of the pulsed laser beam following the second transmissive axicon, the second lens element having a focal length such that the second lens element focuses the pulsed laser beam to form the laser beam focal line (e.g., Fig. 6-13 and col 10-13); and
 Regarding claim 16: 
the adjustable length of the laser beam focal line is adjusted by varying a focal length of the first lens element (e.g., Fig. 6-13 and col 10-13); and 
the adjustable diameter of the laser beam focal line is adjusted by varying a distance D between the first transmissive axicon and the second transmissive axicon (e.g., Fig. 6-13 and col 10-13).
Sercel in view of Mueller does not explicitly disclose a non-diffracting laser beam having a non-diffracting laser beam focal line (as recited in claims 1, 4, 6, 8, 9 and 12-16).
However, Amako discloses:
Regarding claims 1, 4, 6, 8, 9 and 12-16: 

an optical assembly comprising an axicon (e.g., axicons 6, 16) disposed within an optical path of the pulsed laser beam and configured to transform the pulsed laser beam into a non-diffracting laser beam (e.g., a "Bessel beam" is a non-diffracting beam) having a non-diffracting laser beam focal line having an adjustable length and an adjustable diameter, wherein the non-diffracting laser beam focal line is operable to be positioned fully within a bulk of the transparent material such that the non-diffracting laser beam focal line generates an induced multi-photon absorption within the transparent material, the multi- photon induced absorption producing a material modification within the transparent material along the non-diffracting laser beam focal line (e.g., Fig. 1-6C and para 4, 13-18, 31-36, 42-59).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Sercel as suggested and taught by Mueller in order to permits effective compensation of disturbances which are variable in time in polarization distribution.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Sercel in view of Mueller as suggested and taught by Amako in order to attain high reproducibility in laser machining.
Response to Amendment
The amendment of 04/01/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the indefiniteness rejection and note the amendments resolving the previous rejection. 
The remarks then address the prior art rejection.  The remarks note that claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120234807 A1 to Sercel et al. (“Sercel”) in view of US 8379188 B2 to Mueller et al. (“Mueller”) and US 20070177116 A1 to Amako (“Amako”) and then discuss the references and the rejection.  The remarks describe each of the references and note how they are applied to the claims in the obviousness rejection.  The remarks also reproduce amended claim 1 and note support for the amendments.  The remarks then argue against the combination of references.  The remarks state that Sercel requires systems and methods of laser scribing that provide extended depth affectation into a substrate to cause internal crystal damage along a channel extending into the workpiece and that, while Mueller does teach an optical unit having an axicon lens, a person of ordinary skill in the art would only consider Mueller for transferring a mask structure onto a light-sensitive coating.  The remarks then assert that nothing in Mueller would suggest to a person of ordinary skill in the art that the specific designs for transferring a mask structure onto a light-sensitive coating would be sufficient to provide the extended depth affectation into a substrate required by Sercel to cause internal crystal damage along a channel extending into the workpiece.  However, according to the remarks, Sercel already discloses systems and methods of laser scribing that provide extended depth affectation into a substrate to cause internal crystal damage along a channel extending into the workpiece such that Mueller would not have to disclose or suggest what is already disclosed in Sercel in order to combine the references.

The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 8, 2021